Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00614-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                Preston Mitchell EVANS,
                                        Appellee

                      From the County Court, Bandera County, Texas
                                Trial Court No. 14-00360
                       Honorable Richard A. Evans, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED July 20, 2016.


                                             _____________________________
                                             Karen Angelini, Justice